Citation Nr: 9905712	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-00 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a gunshot wound to the left arm.


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Armed 
Forces in the Far East from December 1941 to May 1942 and 
from October 1945 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Manila, 
Philippines Regional Office (RO) of the Department of 
Veterans Affairs (VA).

FINDINGS OF FACT

1. The veteran currently has mild loss of muscle tissue and 
occasional flare-ups of moderate tightening in the left 
arm as a result of the service-connected gunshot wound to 
the (non-dominant) arm.

2. There is no evidence of loss of power or lowered threshold 
of fatigue when compared to the right side.  

3. There is no objective evidence of loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination or uncertainty of movement.  The disability 
is no more than moderate in degree.  


CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for 
residuals of a gunshot wound to the left arm are not met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.73, 
Diagnostic Code 5306 (in effect before and after July 3, 
1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

An affidavit for Philippine army personnel (Form 23), dated 
in February 1946, indicates that the veteran incurred a 
bullet wound to the left arm in December 1941.  It also 
indicates that he was awarded a Purple Heart.

A January 1956 VA examination of the veteran's left arm noted 
a non-adherent, non-tender, non-raised scar with minimal 
depression on the posterior aspect of the arm.  The history 
reported did not include surgery.  The scar was located on 
the posterior aspect of the left arm, about 13 cm. above the 
olecranon process and measured 6x2.5 cm..  The examiner 
estimated a one-third loss of the underlying triceps muscle.  
There was no limitation of motion and no loss of strength.  
It was noted that there was equal callous formation on both 
hands.  In a March 1956 rating action, service connection was 
granted for a gunshot wound to the left arm.  A 10 percent 
evaluation was assigned at that time.

A December 1956 Philippine government service insurance 
physical examination noted the presence of gunshot wound 
scars on the left arm and right shoulder.  Numbness was noted 
in the left arm.  The examiner concluded that the veteran 
would be less efficient at work due to numbness in 
extremities and lumbar pain.  A January 1957 VA rating 
decision denied the veteran's request for an increased 
rating.

In August 1983 the veteran was examined by E.Y.B., M.D., who 
noted the veteran's complaint of numbness associated with the 
left arm gunshot wound.  The diagnosis was gunshot wound, old 
scar, healed left lateral arm.  The veteran underwent a VA 
examination in October 1983.  The examiner noted the 
veteran's complaints of numbness at the site of the wound.  
The scar was described as well healed, slightly adherent and 
slightly depressed.  There were no inflammatory changes in 
and around it, no loss of motion of the arm and no muscle 
atrophy.  The diagnosis was healed scar, left arm, residual 
of old gunshot wound.  A November 1983 VA rating decision 
denied an increased rating.  

E.Y.B., M.D., examined the veteran again in March 1990.  The 
veteran complained of pain and limited motion of his left arm 
secondary to the gunshot wound.  The examiner also noted 
complaints of numbness. The diagnosis was gunshot wound, old 
scar left arm lateral, well-healed with slight limitation of 
motion.  The RO denied the veteran's request for an increased 
rating in June 1990.

In November 1996 the veteran underwent a VA examination.  The 
orthopedic findings were left shoulder range of motion 0 to 
100° on flexion and abduction with tenderness compared to 0 
to 120° on flexion and abduction on the right.  The diagnosis 
was hypertrophic degenerative arthritis both shoulders, with 
a metal foreign body in the left lower shoulder region.

The report of the bone examination noted a complaint of pain 
in the left arm and shoulder.  The findings were negative 
with regard to swelling, angulation, false motion, shortening 
or deformity.  The diagnoses were healed scar left arm, 
residual of gunshot, healed scar left shoulder area residual 
of surgery, hypertrophic degenerative arthritis both 
shoulders.

The muscle examination found no tissue loss in either arm, 
the arms' circumference was equal, left arm strength was fair 
and negative for pain.  The diagnoses were hypertrophic 
degenerative arthritis in both shoulders and healed scar, 
left arm residual of a gunshot wound.

The scar examination report noted a healed scar, 3-4 
centimeters in diameter.  The scarring was described as non-
tender and non-adherent.  Tenderness was detected in the left 
shoulder and elbow with motion.  The diagnoses were 
hypertrophic degenerative arthritis in both shoulders and 
healed scar, left arm residual of a gunshot wound.

X-rays of the humerus showed a minor abnormality in the form 
of metal foreign body in the left shoulder region.  X-rays of 
the left shoulder to rule out post-traumatic arthritis found 
hypertrophic degenerative arthritis in both shoulders and a 
metal foreign body in the left lower shoulder region.

In February 1998 the veteran underwent another comprehensive 
VA examination.  The joint examination noted complaints of 
pain in the left shoulder area.  The veteran was noted to be 
right hand dominant.  Periods of flare-ups were not noted.  
The veteran reportedly continued to plow his field 
occasionally.  In response to a request to state to what 
extent range of motion was additionally limited by pain, 
fatigue etc., the examiner noted that the veteran 
"declares" range of motion by 10-20 percent.

Range of motion findings were normal with the exception of 
the following, left shoulder forward flexion 0-120°, 
abduction, 0-120° (180 degrees was described as normal for 
each movement).  The examiner noted that the right shoulder 
seemed to be affected similarly, which pointed to 
degenerative arthritis rather than post-traumatic etiology.  
The diagnoses were degenerative osteoarthritis in both 
shoulders and minimal degenerative arthritis in the left 
elbow joint.

The muscle examination noted flare-ups of tightness 
precipitated by cold weather and the rainy season.  The 
examiner estimated that the flare-ups resulted in an 
additional 10-20 percent limitation of motion or functional 
impairment.  The examiner noted that the exact muscle group 
affected was muscle group VI.  The examiner noted mild tissue 
loss and slight adhesions to underlying muscles.  Muscle 
strength was described as generally okay and muscle function 
was generally intact.  The diagnosis was injury, gunshot 
wound left upper arm, well healed muscle group VI.

Scar examination was negative for tenderness on the scar 
itself and noted a slight depression/contraction of the scar 
which did not restrict joint movement.  Underlying tissue 
loss was described as slight and limitation of function due 
to scarring was negative.  The diagnosis was scar, well 
healed left upper arm.

The peripheral nerve examination report noted a complaint of 
numbness in the left upper arm.  No focal weakness or sensory 
defect was noted.  Deep tendon reflexes were active and 
equal.  Finger to nose test was intact.  A nerve conduction 
test was administered.  The examiner noted some deficiencies, 
however they were all bilateral.

X-rays of the shoulder, humerus and elbow showed left 
shoulder degenerative arthritis and periarthritis, minimal 
degenerative arthritis in the left elbow joint, and were 
negative for traumatic residuals in the left upper arm.


Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

When rating a disability consideration is given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they are raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given 
to the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10 (1998).  If there 
is a question as to which of two evaluations should apply, 
the higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1998).

The Board notes that during the pendency of the appeal, the 
rating criteria for muscle injuries were revised.  See 62 
Fed. Reg. 30327-28 (June 3, 1997).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  Therefore, the veteran's increased 
rating claims will be considered under both the old and new 
law.

Under the old version of the law, VA regulations provided 
that in rating disability from injuries of the 
musculoskeletal system, attention was to be given first to 
the deeper structures injured, bones, joints and nerves; a 
compound comminuted fracture, for instance, with muscle 
damage from the missile, establishes severe muscle injury, 
and there may be additional disability from malunion of bone, 
ankylosis or other problems.  See 38 C.F.R. § 4.72 (in effect 
prior to July 3, 1997).  Entitlement to a rating of severe 
grade was established when there was a history of comminuted 
fracture and definite muscle or tendon damage from the 
missile.  Id.

It was noted that severe disability of muscles manifested by 
objective evidence of extensive, ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile with possible x-
ray evidence of minute multiple scattered foreign bodies 
indicating the spread of intermuscular trauma and the 
explosive effect of the missile, moderate or extensive loss 
of deep fascia, or muscle substance on palpation.  There 
would also be evidence of soft or flabby muscles in the wound 
area, and there would be no swelling or hardening in 
contraction.  Tests of strength or endurance compared with 
the sound side or of coordinated movements would show 
positive evidence of severe impairment of function, and 
electrical tests would demonstrate diminished excitability to 
faradic current compared with the sound side but no reaction 
of degeneration.  Visible or measured atrophy may or may not 
be present, and adaptive contraction of an opposing group of 
muscles would indicate severity.  Adhesion of the scar to one 
of the long bones, scapula, pelvic bones, sacrum or vertebrae 
with epithelial sealing over the bone without true skin 
covering in an area where bone is normally protected by 
muscle indicates severe muscle injury.  Atrophy of muscle 
groups not included in the track of the missile, particularly 
of the trapezius and serratus in wounds in the shoulder 
girdle (traumatic muscular dystrophy), and induration and 
atrophy of an entire muscle following simple piercing by a 
projectile (progressive sclerosing myositis), may be included 
in the severe group if there is sufficient evidence of severe 
disability.  Id. 

Injury to the muscles of the non-dominant arm, muscle group 
VI, were rated as slight (0 percent), moderate (10 percent), 
moderately severe (20 percent) and severe (30 percent).  38 
C.F.R. § 4.73, Diagnostic Code 5306 (in effect prior to July 
3, 1997).  

Current VA regulations assign ratings by muscle groups based 
on a determination of slight, moderate, moderately severe or 
severe muscle injury.  38 C.F.R. §§ 4.56, 4.72, 4.73 (1998).  
Injury to the muscles of the non-dominant arm, muscle group 
VI, are rated as slight (0 percent), moderate (10 percent), 
moderately severe (20 percent) and severe (30 percent).  38 
C.F.R. § 4.73, Diagnostic Code 5306.

Slight muscle disabilities are defined as simple wounds of 
muscle without debridement or infection which require only 
brief treatment and return to duty.  No complaints of 
cardinal signs of disability are related by the veteran.  
Minimal scarring is present and there is no evidence of 
fascial defect, atrophy or impaired tonus.  No impairments of 
function or retained metal fragments are present.  38 C.F.R. 
§ 4.56.

Moderate muscle disabilities are defined as injuries with a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection, and objective 
findings including entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue, some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  Id.

Moderately severe muscle disabilities are injuries with a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring, and objective findings including 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups, indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side, and when 
tests of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  Id.

Severe disability is described as through and through or deep 
penetrating wounds due to a high-velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  Severe injuries require 
extended hospitalization.  Consistent complaint of cardinal 
signs and symptoms are related and the inability to keep up 
with work requirements are considered evidence of severe 
muscle injury.  Id.

The disability of the musculoskeletal system is primarily the 
inability due to damage or an infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled. 38 C.F.R. § 4.40. (1998).  Functional 
impairment due to pain must also be considered.  38 C.F.R. 
§ 4.59 (1998).

Analysis

VA examinations indicate that the affected muscle group is 
Group VI for the non-dominant upper extremity.  As such, the 
veteran is currently rated under Diagnostic Code 5306.  The 
current evaluation is 10 percent as the disability is 
considered moderate.  An increase in evaluation under that 
code is not indicated by the medical evidence or history of 
the injury.  Surgery was not required at the time of the 
injury and medical records indicate that healing produced 
good muscle strength.  There was some loss of deep fascia, 
but examination years after the injury revealed that both 
hands had equal callous formation which indicates that the 
wounded arm was not being favored.  Further, no atrophy was 
ever noted and the veteran was still able to operate his plow 
at age 78.  None of the recent examinations noted significant 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination or uncertainty of 
movement as contemplated by the next higher rating. 38 C.F.R. 
§ 4.56 (1998).  Scarring was minimal and well-healed.  As 
such the Board finds that the veteran is not entitled to a 
rating in excess of 10 percent under either the old or new 
criteria.

The Board has considered the applicability of other Rating 
Codes that concern the muscle groups of the arm, however the 
VA examiner specifically identified the affected group as VI, 
the Board defers to the opinion of the examiner and therefore 
finds Diagnostic Code 5306 the most appropriate Rating Code 
for consideration of muscle disability.

The Board has also considered the possibility of an increased 
rating for musculoskeletal disability under 38 C.F.R. § 4.71a 
Rating Codes 5200-5203 due to the noted loss of range of 
motion of the left shoulder.  However, the Board finds that 
it is not warranted as the VA examiner opined that the right 
shoulder seemed equally affected during range of motion 
testing, indicating nonservice-connected degenerative 
arthritis rather than traumatic etiology for that disability.  

Finally, the Board has considered the assignment of a higher 
rating due to functional loss due to pain on use. §§ 4.40 and 
4.45.  See  Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  The Board notes that 
a lay person can provide evidence of visible symptoms.  See 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, VA regulations 
require that a finding of dysfunction due to pain must be 
supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40 (1996); see also Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991).

The most recent VA examination noted that the veteran 
complained of pain in the left arm.  However, the objective 
signs of limitation of function are not exhibited.  The arm 
is relatively strong, with no showing of deformity, and the 
overall functioning of the arm is good.  Muscle examination 
indicated that there was a 10-20 percent decrease in loss of 
function during flare-ups due to seasonal weather, but the 
degree of dysfunction caused by pain is not shown to be 
greater than the current evaluation reflects. Id.  38 C.F.R. 
§ 4.71a Rating Code 5213.

In light of the above the Board finds that a rating in excess 
of 10 percent for residuals of a gunshot wound to the left is 
not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a gunshot wound to the left arm is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

